Citation Nr: 1219667	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  06-34 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran appeared at a travel board hearing in April 2009 before the undersigned Veterans Law Judge.

In June 2009, the Board remanded the claim for additional development.  In March 2011, the Board denied entitlement to a total disability rating on the basis of individual unemployability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the parties filed a Joint Motion for Remand to the Board (joint motion).  An October 2011 Order granted the joint motion and remanded the matter for action consistent with those terms.  

In March 2011, the Board referred the issue of entitlement to an evaluation greater than 50 percent for posttraumatic stress disorder (PTSD).  There is no indication that this issue was adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable due to service-connected PTSD.  
In June 2009, the Board remanded the claim for a VA medical opinion regarding the Veteran's ability to maintain gainful employment and personal relationships as related to his PTSD alone.  

The Veteran was provided a VA examination in October 2009 and the examiner concluded that his PTSD was having a moderate impact on his occupational and social functioning.  

In its March 2011 decision, the Board acknowledged that the examiner was requested to comment on the ability of the Veteran to maintain gainful employment as related to PTSD alone.  On review of the October 2009 examination, the Board determined in March 2011 that this was clearly accomplished.  

In the October 2011 joint motion, however, the parties agreed that vacatur of the Board's decision was warranted because the Board failed to ensure that the October 2009 examination was adequate.  The parties agreed that the October 2009 VA examiner's opinion was inadequate, particularly in light of the Board's June 2009 remand instructions.  Specifically, the examiner only stated that PTSD was having a "moderate impact" on the Veteran's occupational and social functioning and that this comment failed to address the question posed by the Board.  That is, the examiner failed to specifically comment whether Veteran's PTSD alone affected his ability to maintain gainful employment.  The parties noted that the appellant and the Court were "simply left to wonder what a 'moderate impact' entails, and whether it equates to Appellant not being able to secure or follow substantially gainful employment."  Hence, the joint motion concluded that VA did not comply with its previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2012, the attorney requested that the claim be remanded to obtain an examination that adequately addresses the effect of PTSD on the Veteran's employability.

Considering the joint motion, additional examination and opinion are necessary.  Further, VA medical records were last printed in March 2010.  On remand, additional relevant VA records should be obtained.  38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant treatment records from the VA Medical Center in Cincinnati, to include any associated outpatient clinics, for the period since March 2010.  All records obtained should be associated with the claims folder or Virtual VA.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO shall arrange for the Veteran to have a VA psychiatric evaluation to determine the severity of his PTSD symptomatology.  All indicated tests should be undertaken and all clinical findings should be reported in detail.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

The examiner must evaluate and comment on the Veteran's ability to maintain gainful employment and personal relationships due to PTSD alone.  The examiner must specifically state whether posttraumatic stress disorder alone prevents all forms of substantially gainful employment that are consistent with the appellant's education and occupational experience.  [The Veteran is a high school graduate, and he worked as a truck driver, he worked for the GTE Phone Company, and at one time owned his own business.]  The impact of any nonservice connected disorder, such as a back disorder, may not be considered.  A global assessment of functioning score must be assigned and the score should be explained.  If it is significantly different than other scores on file, a full explanation of the reason therefore should be set forth.  

If psychiatric pathology that is not related to PTSD is present, that pathology must be differentiated to the extent possible from PTSD.  To the extent a determination cannot be made without resort to speculation, that should be explained in the examination report.  A complete written rationale must be provided for any opinion offered.  

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  The AMC/RO must ensure that the medical examination and opinion report complies with this remand and the questions presented herein.  The AMC/RO must ensure that the examiner documented their consideration of all records contained in Virtual VA.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



